Citation Nr: 1741654	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for acute myelocytic leukemia, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant  and his sister




ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to September 1970, to include service in Vietnam.  

Historically, the Veteran filed a claim for nonservice-connected pension benefits in May 1996, which referenced acute myelogenous leukemia (AML).  In the following year, the Veteran filed a claim for service connection for AML as due to herbicide exposure.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 decision by the RO mandated by the litigation provisions in the Nehmer v. United States Veterans Administration line of cases.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), Nehmer et. Al. v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

In the March 2011 decision, the RO denied service connection for AML.  In September 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2013, and in April 2013,  the Veteran perfected an appeal by filing a substantive appeal via a VA Form 9, Appeal to the Board of Veterans' Appeal.  In his VA Form 9, he  requested a Board hearing in Washington, D.C. 

In August 2014, the Veteran and his sister testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of the hearing has been associated with the claims file. 

During the August 2014 hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of initial RO consideration of the evidence. See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

In a September 2014 statement in support of his claim, the Veteran attributed his AML to his exposure to contaminated water at Camp Lejeune.  As such, the claim on appeal  has now been recharacterized, accordingly (as reflected  on the title page).

In March 2015, the Board remanded the claim for additional development. 

As for the matter of representation, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans The American Legion (as reflected in a July 2005 VA Form 21-22, Appointment of Individual as Claimant's Representative).  That representation was later revoked.  In July 2014, the Veteran filed  another VA Form 21-22 in favor of The American Legion, and that organization has presented oral and written argument on the Veteran's behalf.  The Board has recognized the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In 1969 , the Veteran was stationed at Camp Lejeune, North Carolina, and his exposure to contaminated water at that camp has been conceded.

3.  The Veteran's AML manifested to a degree of 10 percent or more at a time after service.

CONCLUSION OF LAW

The criteria for service connection for AML, as due to exposure to contaminated water at Camp Lejeune, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's favorable resolution of the claim for service connection for AML, the Board finds that all necessary actions in connection with the claim have been accomplished

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, the Veteran is seeking service connection for AML, which he believes may be related to his exposure to contaminated water while stationed at Camp Lejeune.

Initially, the Board notes that the evidence establishes that the Veteran was first diagnosed with AML in 1996.  With regard to the Veteran's specific theory of entitlement, the Veteran's service treatment records establish that he was stationed at Camp Lejeune during service in 1969.  Notably, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011) (rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project). 

In September 2016, based on the conclusions of scientific authorities, VA published a proposed regulation to establish a presumption of service connection for certain diseases associated with exposure to contaminated water at Camp Lejeune.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419 (Sept. 9, 2016).

In January 2017, VA published the final rule amending 38 C.F.R. §§ 3.307 and 3.309 relating to presumptive service and adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173 (Jan. 13, 2017).  This final rule establishes presumptive service connection for veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia/myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin lymphoma, and Parkinson's disease.  82 Fed. Reg. at 4184-85.  The final rule became effective March 14, 2017, and the amended provisions of 38 C.F.R. §§ 3.307 and 3.309 are applicable to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  

Accordingly, the law now provides that in addition to the general rules pertaining to establishing service connection set forth above, there are certain diseases, to include leukemia, that are presumed associated with exposure to "contaminants in the water supply at Camp Lejeune," if the requirements of 38 C.F.R. § 3.307(a)(7) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  82 Fed. Reg. at 4184-85.  Specifically, amended regulation 38 C.F.R. 3.307(a)(7) requires no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, and that a disease listed in 38 C.F.R. § 3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.  Id.

As noted above, the Veteran's service treatment records establish that he was stationed at Camp Lejeune during service in 1969.  In a May 2015 rating decision, VA conceded the Veteran's exposure to contaminated water at Camp Lejeune.  As the Veteran's exposure to contaminated water at Camp Lejeune is conceded, in-service exposure PCE, TCE, benzene, and vinyl chloride is presumed, as the record contains no affirmative evidence to establish that the Veteran was not exposed to contaminants in the water supply while stationed at Camp Lejeune.  See id. at 4185. 

Pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7703, leukemia with active disease or during a treatment phase is evaluated as 100 percent disabling.

The Veteran was afforded a VA examination in July 2015.  The examiner noted that the Veteran had a diagnosis of AML and was treated with chemotherapy.  As the evidence establishes a diagnosis of AML and  the Veteran's  chemotherapy treatment, the Board is satisfied that the Veteran's AML is shown to have become manifest to a degree of at least 10 percent at a point after separation from service.

Given all the foregoing, service connection for AML is warranted.  As noted, at a point after separation from service, the Veteran was diagnosed with a form of leukemia (AML), an enumerated disease identified as presumptively due to contaminated water at Camp Lejeune.  The Veteran's AML was treated with chemotherapy and, therefore, was manifested to a degree of 10 percent or more at a time after service.  Finally, VA conceded the Veteran's exposure to contaminated water at Camp Lejeune.  

Accordingly, as VA has amended 38 C.F.R. §§ 3.307 and 3.309 to establish a presumption of service connection for certain disease associated with exposure to contaminants in the water supply at Camp Lejeune, and has included leukemia as one such disease, in light of the facts noted above, the Board finds that under the newly amended regulations, the Veteran is entitled to service connection for AML on a presumptive basis as due to such exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(7); 3.309(f); 82 Fed. Reg. 4184. 


ORDER

Service connection for AML, as due to exposure to contaminated water at Camp Lejeune, is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


